In an action to recover an accountant’s fee, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated March 7, 1995, which denied its motion for partial summary judgment on the first and fourth causes of action.
Ordered that the order is affirmed, with costs.
There is an issue of fact as to whether the defendant has valid defenses to the promissory note in issue, including failure *344of consideration (see, Lackmann Food Serv. v E & S Vending Co., 125 AD2d 366; Pascal v Tardera, 123 AD2d 752). Furthermore, the plaintiff is not entitled to summary judgment on the account stated cause of action, as the account stated was vague and cursory (see, Diamond & Golomb v D’Arc, 140 AD2d 183; Breed, Abbott & Morgan v Aberdeen Petroleum Corp., 46 AD2d 618), and there is a question of fact as to whether the defendant objected to the account. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.